                                  UNITED STATES DISTRICT COURT
                                      DISTRICT OF MARYLAND
        CHAMBERS OF                                                           101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                     BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                        (410) 962-7780




                                                   June 29, 2021


 LETTER TO COUNSEL

         RE:     Lavinia R. v. Saul
                 Civil No. SAG-20-1083


 Dear Counsel:

        On April 27, 2020, Plaintiff Lavinia R. petitioned this Court to review the Social Security
 Administration’s (“SSA’s”) final decision to deny her claims for Disability Insurance Benefits and
 Supplemental Security Income. ECF No. 1. I have considered the parties’ cross-motions for
 summary judgment and Plaintiff’s reply. ECF Nos. 12, 15, 18. I find that no hearing is necessary.
 See Loc. R. 105.6 (D. Md. 2018). This Court must uphold the decision of the Agency if it is
 supported by substantial evidence and if the Agency employed proper legal standards. See 42
 U.S.C. §§ 405(g), 1383(c)(3); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). Under that
 standard, I will deny Plaintiff’s motion, grant the Commissioner’s motion, and affirm the SSA’s
 judgment pursuant to sentence four of 42 U.S.C. § 405(g). This letter explains my rationale.

         Plaintiff filed her claims for benefits on October 26, 2017, Tr. 187-95, and she alleged a
 disability onset date of October 16, 2019, Tr. 25. Her claims were denied initially and on
 reconsideration. Tr. 127-32, 136-39. A hearing was held on May 8, 2019, before an Administrative
 Law Judge (“ALJ”). Tr. 43-74. Following the hearing, the ALJ determined that Plaintiff was not
 disabled within the meaning of the Social Security Act during the relevant time frame. Tr. 22-42.
 The Appeals Council denied Plaintiff’s request for review, Tr. 1-6, so the ALJ’s decision
 constitutes the final, reviewable decision of the SSA, Sims v. Apfel, 530 U.S. 103, 106-07 (2000);
 see also 20 C.F.R. § 422.210(a).

         The ALJ found that Plaintiff suffered from the severe impairments of “right
 acromioclavicular joint arthrosis, degenerative disc disease of the cervical spine, bilateral carpal
 tunnel syndrome, degenerative changes of the bilateral knees and obesity.” Tr. 28. Despite these
 impairments, the ALJ determined that Plaintiff retained the residual functional capacity (“RFC”)
 to:

         perform sedentary work as defined in 20 CFR 404.1567(a) and 416.967(a) except
         that she can occasionally reach overhead bilaterally and frequently handle and
         finger bilaterally. She can occasionally climb ramps and stairs, never climb ladders,
Lavinia R. v. Saul
Civil No. SAG-20-1083
June 29, 2021
Page 2

        ropes, or scaffolds, and occasionally balance, stoop, kneel, crouch, and crawl. [She]
        can never work at unprotected heights.

Tr. 29. After considering the testimony of a vocational expert (“VE”), the ALJ determined that
Plaintiff could perform her past relevant work as a tax preparer. Tr. 33. The ALJ also concluded
in the alternative that Plaintiff could perform other jobs available in significant numbers in the
national economy. Tr. 34-35. Accordingly, the ALJ concluded that Plaintiff was not disabled. Tr.
35.

       Plaintiff raises two primary arguments on appeal: (1) that the ALJ erroneously discounted
medical opinion evidence from Plaintiff’s treating providers, and (2) that the ALJ erroneously
evaluated the consistency of her reported symptoms with the evidence of record. ECF No. 12.
These arguments lack merit for the following reasons.

        First, Plaintiff argues that the ALJ failed to comply with the applicable regulations when
he found the medical opinions of treating providers PA-C Shah and CRNP Dhir unpersuasive.
ECF No. 12-1 at 11-20; ECF No. 18 at 2-6. As to the ALJ’s evaluation of the consistency of the
opinions with the record evidence, Plaintiff advances several arguments, including: (1) that the
ALJ found the opinions inconsistent with the evidence but effectively agreed with the opinions as
to Plaintiff’s ability to stand only for short periods of time, (2) that the ALJ did not fully articulate
how the opinions were inconsistent with “diagnostic studies,” and (3) that the opinions actually
were consistent with many physical findings. Id. As to the supportability factor, Plaintiff argues
that the ALJ referenced evidence from other sources, not from PA-C Shah, and that this mode of
analysis fails to meet the regulations’ requirements. Id.

        For claims filed after March 27, 2017, an ALJ must follow certain procedures when
assessing the weight to which medical opinions are entitled. See 20 C.F.R. §§ 404.1520c,
416.920c. An ALJ is required to articulate in the decision how persuasive he finds each medical
opinion. Id. §§ 404.1520c(b), 416.920c(b). Supportability and consistency are the most important
factors when considering the persuasiveness of medical opinions. Id. §§ 404.1520c(b)(2),
416.920c(b)(2). Therefore, the ALJ “will explain how [he] considered the supportability and
consistency factors for a medical source’s medical opinions . . . in [the] . . . decision.” Id.
Supportability generally refers to “the objective medical evidence and supporting explanations
provided by a medical source.” Id. §§ 404.1520c(c)(1), 416.920c(c)(1). Consistency generally
refers to the consistency between the opinion and “the evidence from other medical sources and
nonmedical sources in the claim.” Id. §§ 404.1520c(c)(2), 416.920c(c)(2). ALJs also consider
other factors enumerated in the regulations, and they “may, but are not required to,” explain that
consideration in the decision. Id. §§ 404.1520c(b)(2), 416.920c(b)(2).

        In this case, the ALJ found the opinions from PA-C Shah and CRNP Dhir were “not
persuasive, as they [were] neither internally supported nor consistent with the overall evidence.”
Tr. 32. In making this finding, the ALJ discussed objective medical evidence, Plaintiff’s activities
of daily living, and Plaintiff’s treatment history. Tr. 32-33. Because I find that the ALJ complied
with the regulations in making these findings, remand is unwarranted. See Stephen Andrew J. v.
Saul, No. TMD-20-418, 2021 WL 1060399, at *5 (D. Md. Mar. 19, 2021) (finding that an ALJ
Lavinia R. v. Saul
Civil No. SAG-20-1083
June 29, 2021
Page 3

complied with the new regulatory scheme because he “considered the objective medical evidence,
[the] [p]laintiff’s conservative treatment, and [the plaintiff’s] activities of daily living”).

        First, Plaintiff’s argument that the medical evidence must have been consistent with the
providers’ opinions because the ALJ limited Plaintiff to sedentary work, or work that may require
standing or walking only two of eight hours per day focuses only on the providers’ opinions that
Plaintiff could not stand for six of eight hours. See ECF No. 12-1 at 14 (citing 20 C.F.R. §§
404.1567(a), 416.907(a)); Tr. 32, 808-21. As the ALJ explained, the providers also opined that
Plaintiff’s impairments “prevent[ed] her from . . . sitting upright for six of eight hours and
require[d] her to lie down during the day.” Tr. 32. In opinions from PA-C Shah from October
2017 and July 2018, PA-C Shah opined Plaintiff could sit for only one hour and reach for one
hour. Tr. 32 (citing Tr. 589-95, 1030-33). Yet, those limitations do not appear in Plaintiff’s RFC.
See Tr. 29 (limiting Plaintiff to work requiring her to sit for most of the day and reach up to one-
third of the time); 20 C.F.R. §§ 404.1567(a), 416.907(a) (defining “sedentary” work); Social
Security Ruling (“SSR) 96-9p, 1996 WL 374185, at *3 (July 2, 1996) (defining “occasionally”).
The record thus reflects that while the ALJ may have agreed with the providers on one point, he
nonetheless found several other limitations identified by the providers were inconsistent with much
of the record evidence.

         Second, I disagree with Plaintiff that the ALJ insufficiently articulated how the providers’
opinions were inconsistent with the objective medical evidence. Not only did the ALJ qualify his
statement by reference to “diagnostic studies revealing only mild anatomical abnormalities,” the
ALJ also provided citations to numerous records that discuss the objective medical findings. Tr.
32. Further, although the regulations do not require an ALJ to consider multiple medical opinions
submitted by a single source, 20 C.F.R. §§ 404.1520c(b)(1), 416.920c(b)(1), in this case the ALJ
discussed PA-C Shah’s several opinions over the span of three paragraphs, Tr. 32-33. The ALJ
discussed Plaintiff’s mild anatomical abnormalities, normal gait, activities of daily living, and
treatment prescribed by her providers. Tr. 32-33. This discussion, which occurred in tandem to
the ALJ’s discussion of the extreme limitations identified by Plaintiff’s providers and was
supported by citations to the record, sufficiently apprises the Court of the ALJ’s thinking and
facilitates appropriate judicial review.

        Third, as to Plaintiff’s argument that other record evidence supported greater limitations or
greater persuasive weight on PA-C Shah’s and CRNP Dhir’s medical opinions, this Court may
review only for whether the ALJ complied with the relevant legal standards and made findings
supported by substantial evidence. 42 U.S.C. § 405(g); see Richardson v. Perales, 402 U.S. 389,
390, 404 (1971). Plaintiff essentially asks the Court to reweigh the evidence, which is outside the
scope of the Court’s authority under 42 U.S.C. § 405(g). Craig v. Chater, 76 F.3d 585, 589 (4th
Cir. 1996) (“In reviewing for substantial evidence, [the Court] do[es] not undertake to re-weigh
conflicting evidence, make credibility determinations, or substitute [the Court’s] judgment for that
of the Secretary.”).

        As to Plaintiff’s argument about the ALJ’s evaluation of the opinions’ supportability,
Plaintiff ignores the fact that the supportability analysis focuses on the physicians’ explanations of
the opinions. See 20 C.F.R. §§ 404.1520c(c)(1), 416.920c(c)(1). In this case, the ALJ found that
Lavinia R. v. Saul
Civil No. SAG-20-1083
June 29, 2021
Page 4

the opinions were not “internally supported.” Tr. 32. And, while Plaintiff takes issue with the
ALJ citing objective medical evidence from other sources as part of the supportability analysis,1
she fails to explain the significance of this fact where both PA-C Shah and CRNP Dhir cited those
objective findings in their opinions when asked to “state all clinical findings and any medical test
results and/or laboratory results.” Tr. 808 (containing the response from PA-C Shah: “MRI copy
attached[,] EMG report is attached”); Tr. 815 (containing the response from CRNP Dhir: “MRI &
EMG reports”). Both PA-C Shah and CRNP Dhir went on to state that Plaintiff has been diagnosed
with “lumbar spondylosis.” Tr. 808, 815. Although it is not completely clear to which scans the
providers referred, none of the scans in the record evidence lumbar spondylosis.2 The ALJ thus
considered the providers’ explanations, as the regulations required, and made findings with respect
to those opinions that are supported by substantial evidence. See 20 C.F.R. §§ 404.1520c(c)(1),
416.920c(c)(1) (“The more relevant the objective medical evidence and supporting explanations
presented by a medical source are to support his or her medical opinion(s)[,] . . . the more
persuasive the medical opinions . . . will be.”) (emphasis added).3 Therefore, remand is
inappropriate.

        Finally, Plaintiff’s argument that the ALJ improperly evaluated the consistency of her
reported symptoms with the evidence of record is unpersuasive. An ALJ properly analyzes
subjective complaints by using a two-part test. See Craig, 76 F.3d at 594-95 (discussing the two-
part framework used in the Fourth Circuit). First, the ALJ must assess the objective medical
evidence and determine whether the plaintiff has a medically determinable impairment that could
reasonably be expected to produce the pain or symptoms alleged. 20 C.F.R. §§ 404.1529(b),

1
  Plaintiff also fails to explain why ALJs may not cite evidence speaking either to consistency or to
supportability in a single sentence. While the newer regulations plainly require ALJs to consider both
consistency and supportability, the regulations do not expressly require that an ALJ consider the factors in
a standalone sentence or paragraph. See 20 C.F.R. §§ 404.1520c(b)(2), 416.920c(b)(2).
2
  In a footnote, Plaintiff argues that the ALJ also erred because “[d]espite [Plaintiff’s] allegations of lower
back issues and the reported abnormal findings involving [her] lumbar spine, the ALJ did not consider
whether [Plaintiff’s] lower back impairment constituted a severe impairment, and whether such impairment
affected her RFC.” ECF No. 12-1 at 17 n.14. Plaintiff herself cites only tenderness around Plaintiff’s
lumbar spine, “moderately decreased lumbar range of motion with pain, positive bilateral lumbar facet load,
and positive bilateral straight leg raising.” Id. at 16. Specifically, Plaintiff alleged that she was disabled
by “[a]rthritis in [her] neck, shoulders, back, [and] arms.” Tr. 230. Plaintiff did not present evidence
indicating that arthritis of her lumbar spine caused her back pain, and thus likely did not meet her threshold
obligation to establish that lumbar arthritis was a medically determinable impairment. See 20 C.F.R. §§
404.1521, 416.921 (“Your impairment(s) must result from anatomical, physiological, or psychological
abnormalities that can be shown by medically acceptable clinical and laboratory diagnostic techniques.
Therefore, a physical or mental impairment must be established by objective medical evidence from an
acceptable medical source.”). In this case, the Court cannot identify—nor has Plaintiff identified—any
objective medical evidence showing abnormalities of Plaintiff’s lumbar spine. As Plaintiff herself points
out, “her main complaints [that were] being investigated concerned her shoulders, upper extremities, and
neck, as well as vertigo and a cervix neoplasm screening.” ECF No. 18 at 2-3. Thus, because Plaintiff did
not submit objective evidence substantiating a lumbar spine impairment, the ALJ did not err in failing to
consider Plaintiff’s lumbar spine separately from her other medically determinable impairments.
Lavinia R. v. Saul
Civil No. SAG-20-1083
June 29, 2021
Page 5

416.929(b); Social Security Ruling 16-3p, 2016 WL 1119029, at *4 (Mar. 16, 2016). Second, and
if the ALJ finds a medically determinable impairment, the ALJ assesses the plaintiff’s symptoms
to determine how the symptoms’ intensity and persistence affect the plaintiff’s ability to work.
See id. §§ 404.1529(c), 416.929(c). At the second step, “there need not be objective evidence of
the pain itself or its intensity.” Arakas v. Cmm’r, Soc. Sec. Admin., 983 F.3d 83, 95 (4th Cir. 2020)
(quoting Walker v. Bowen, 889 F.2d 47, 49 (4th Cir. 1989)). However, while “a claimant’s
allegations about her pain may not be discredited solely because they are not substantiated by
objective evidence of the pain itself or its severity, they need not be accepted to the extent they are
inconsistent with the available evidence, including objective evidence of the underlying
impairment, and the extent to which that impairment can be reasonably be expected to cause the
pain the claimant alleges she suffers.” Craig, 76 F.3d at 595.

        In this case, the ALJ found that Plaintiff’s “medically determinable impairments could
reasonably be expected to cause the alleged symptoms; however, the claimant’s statements
concerning the intensity, persistence[,] and limiting effects of these symptoms [were] not entirely
consistent with the medical evidence and other evidence in the record.” Tr. 30. The ALJ went on
to discuss the available radiographic and electrodiagnostic evidence of Plaintiff’s impairments,
which he found generally showed only mild abnormalities. Tr. 30-31. Further, the ALJ thoroughly
discussed Plaintiff’s treatment history, which consisted of physical therapy and pain management
through oral and injectable medication. Tr. 30-32. The ALJ also noted that although Plaintiff
experienced pain, no providers had recommended surgery. Tr. 30. Plaintiff’s argument that the
same treatment history should or could have substantiated her reported symptoms amounts to a
request that this Court reweigh the evidence. Where reasonable minds could differ with respect to
the record evidence and the ALJ complied with all legal standards, remand is inappropriate. Craig,
76 F.3d at 589.

        Plaintiff also argues that the ALJ erroneously considered Plaintiff’s activities of daily
living without considering the extent to which she could perform those activities. ECF No. 12-1
at 25-27 (citing Brown v. Cmm’r of Soc. Sec. Admin., 873 F.3d 251, 263 (4th Cir. 2017)). I agree
that an ALJ is required to consider the nature and extent of a claimant’s activities of daily living
when using those activities to discount a claimant’s subjective complaints. However, in this case,
I find any error harmless. The ALJ referenced Plaintiff’s activities of daily living in evaluating
the opinion evidence, specifically the extreme limitations identified by her providers. See Tr. 30-
33; Tr. 32 (discussing Plaintiff’s ability to drive in the context of a medical opinion suggesting that
Plaintiff could sit for only one of eight hours). The ALJ did not exclusively rely on the activities
of daily living in making any of his findings, and instead relied on treatment records and medical
evidence to formulate Plaintiff’s RFC and used the medical evidence, in addition to the activities
of daily living, to weigh the opinion evidence. In light of the other evidence supporting the ALJ’s
conclusions, I find any error in the assessment of the activities of daily living to be harmless.

        Plaintiff argues that the ALJ formulated the RFC in order to find that jobs existed within
Plaintiff’s capabilities rather than to account for her limitations. ECF No. 12-1 at 21. Plaintiff
argues that “[t]he ALJ fail[ed] to explain how ‘mild’ abnormal diagnostic findings support a
limitation to only occasional . . . reaching . . . but other ‘mild’ abnormal diagnostic findings only
support a limitation to frequent manipulation.” Id. Plaintiff further argues that “[t]he only
Lavinia R. v. Saul
Civil No. SAG-20-1083
June 29, 2021
Page 6

explanation offered in the record for this dichotomy of findings is that with a limitation to frequent
handling and fingering there are jobs [she] can perform, . . . but with only [an] occasional ability
to handle and finger there are no jobs that [she] can perform.” Id. In this case, the RFC with
respect to these limitations reflects those contained in the majority of the opinion evidence, the
only exception being some, but not all, of the opinions of Plaintiff’s providers to which the ALJ
accorded little weight. See Tr. 80 (finding no limitation in these areas), 88 (same as Tr. 80), 104
(finding Plaintiff unlimited in fingering and handling but limited in reaching), 118 (same as Tr.
104), 589 (opining Plaintiff can reach for one hour in an eight hour workday), 810 (opining
Plaintiff can reach up above her shoulders and down toward the floor 0-30 percent of the time and
handle or finger 30-70 percent of the time), 818 (opining Plaintiff can reach up above her shoulders
and down toward the floor 0-30 percent of the time and handle or finger 30-70 percent of the time),
1031 (opining Plaintiff can reach for one hour in an eight hour workday), 1063 (opining Plaintiff
can reach up to 33 percent of the time and use a computer or mouse up to 33 percent of the time
and can engage in simple grasping and fine manipulation); SSR 96-9p, 1996 WL 374185, at *8
(defining occasionally as “from very little up to one-third of the time”); SSR 83-10, 1983 WL
31251, at *6 (Jan. 1, 1983) (defining frequently as “occurring from one-third to two-thirds of the
time”). The record thus contains ample evidence to support the ALJ’s finding that Plaintiff can
reach only up to one-third of the time but finger or handle up to two-thirds of the time.

        Ultimately, my review of the ALJ’s decision is confined to whether substantial evidence,
in the record as it was reviewed by the ALJ, supports the decision and whether correct legal
standards were applied. See Richardson, 402 U.S. at 390, 404. Even if there is other evidence that
may support Plaintiff’s position, I am not permitted to reweigh the evidence or to substitute my
own judgment for that of the ALJ. See Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990).
Here, the ALJ supported his conclusions with substantial evidence, and remand is unwarranted.

       For the reasons set forth herein, Plaintiff’s Motion for Summary Judgment, ECF No. 11, is
DENIED, and Defendant’s Motion for Summary Judgment, ECF No. 12, is GRANTED. The
SSA’s judgment is AFFIRMED pursuant to sentence four of 42 U.S.C. § 405(g).

      Despite the informal nature of this letter, it should be flagged as an opinion.             An
implementing order follows.


                                                  Sincerely yours,

                                                              /s/

                                                  Stephanie A. Gallagher
                                                  United States District Judge
